Fletcher, Presiding Justice.
After successfully challenging the July democratic primary for district three of the Dougherty County Commission, Bob Washington filed a challenge to the second democratic primary held in November 1996, in which he lost by 1,171 votes. The trial court granted two continuances to allow Washington to serve the State Election Board as *482required by OCGA § 21-2-524 (b), to verify the petition as required by OCGA § 21-2-524 (d), and to otherwise comply with the election code. Because Washington failed to serve the Board in a timely manner or to verify the petition, the trial court dismissed the petition. Washington was given ample opportunity to correct substantive deficiencies in his petition, but failed to do so. Therefore, the trial court did not err in dismissing the petition.
Decided September 15, 1997 —
Reconsideration denied October 10, 1997.
Bob Washington, pro se.
William S. Lee IV, for appellee.

Judgment affirmed.


All the Justices concur.